 ALKAHN SILK LABEL CO.Alkahn Silk Label CompanyandUnitedTextileWorkers of America,AFL-CIO.Cases 6-CA-5111and 6-CA-4897September16, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn April 29,1971,Trial Examiner Herzel H. E.Plaine issued his Decision in the above-entitledproceeding,finding that the Respondent had notengaged in certain unfair labor practices alleged in thecomplaint in Case 6-CA-51 11, and recommendingthat said complaint be dismissed and that thesettlement agreement in Case 6-CA-4897be reinstat-ed, as set forth in the attached Trial Examiner'sDecision.Thereafter,theGeneral Counsel filedtimely exceptions to the Trial Examiner'sDecisionwith a supporting brief.Pursuant to the provision of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this proceeding,and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint in Case 6-CA-5111 beand it hereby is,dismissed in its entirety and that the settlementagreement in Case 6-CA-4897be, and it hereby is,reinstated.TRIAL EXAMINER'S DECISIONHERZEL H. E. PLAINE, Trial Examiner: Respondent is amanufacturer of silk labels who moved its plant fromPaterson,New Jersey, to Weston, West Virginia. Otherthan supervisors, the employees at Weston are almostentirely persons recruited inWest Virginia. The sameUnion, the Charging Party, that represented the employeesatPaterson represents the unit of production andmaintenance employees at Weston, pursuant to BoardIOn a charge filed by the Union January 28, 1970, amended March 27,1970167certification following an election, and is seeking acollective-bargaining contract with Respondent.Respondent is charged with negotiating in bad faith withthe Union and with no intention of entering a contract, inviolation of Section 8(a)(5) and (1) of the National LaborRelations Act (the Act).The charge arose first under the complaint in Case6-CA-4897 issued March 30, 1970,1 following a series ofnine bargaining meetings, eight in 1969 and one in January1970, and a strike that began November 24, 1969. Trial ofthat case began on May 13, 1970, but adjournedsine dieafter the parties entered into an informal settlement. Underthe settlement the Respondent and Union agreed that (1)they would resume bargaining in good faith, including thesupplying by Respondent of requested wage information;(2)Respondent would accord to the strikers the rights ofunfair labor practice strikers, including reinstatement, onrequest, to their former or substantially equivalent jobs(except five named employees whose rights were notdisposed of); and (3) Respondent would post a noticestating these things.Following four more bargaining meetings in May, June,and July 1970, Respondent was again charged with badfaith bargaining, under the complaint in Case 6-CA-5111,issued December 11, 1970, and amended January 5, 1971.2On the same date, January 5, 1971, the Regional Directordetermined administratively that Respondent had failed tocomplywith the previous settlement agreement andordered it vacated.As a result, the complaint in Case 6-CA-5111 hascharged Respondent with both presettlement and postset-tlement bad-faith bargaining, in violation of Section 8(a)(5)and (1) of the Act. In addition Respondent has beencharged with unjustified delay in reinstating most of thereturning strikers, who gave up the stake without a contracton July 23, 1970, and with unlawful refusal to reinstatethree of them, in violation of Section 8(a)(3) and (1) of theAct.Respondent contends that it bargained with the Union ingood faith and offered to sign a contract, and that itcomplied in other respects with the settlement agreementby reinstating those strikers who applied to their jobs andposting the required notice (the latter is not in issue).Respondent staggered the return of the strikers over aperiod of from 2 to 12 working days after they applied in agroup and attributed the delay of several working days forsome of them to a lack of orders providing work for themand the need for orderly startup of machinery idled by thestrike, as the orders came in. It refused to reinstate three ofthe applying strikers, says Respondent, because of theiralleged violent misconduct on the picket line. Therefore,Respondent contends, there was no basis for vacating thesettlement of Case 6-CA-4897 or for the new complaint inCase 6-CA-5111.The case was tried January 19-21, 1971, in Weston, WestVirginia,pursuant to the Board practice approved inN.L.R.B. v. Hod Carriers,389 F.2d 721 (C.A. 9, 1968),affirmingJoseph's Landscaping Service,154 NLRB 1384(1965), under which the merit of vacating the settlement is2On a charge filed by the Union July 22, 1970, amended August 11,1970, and amendedagainDecember 9, 1970193 NLRB No. 29 168DECISIONSOF NATIONALLABOR RELATIONS BOARDin issue,but permitting admission of evidence of bothpresettlement and postsettlement activity, and considera-tion of the presettlement evidence to establish the motive orobject of the Respondent's postsettlement actionsOnlycounsel for the General Counsel has filed a brief.Upon the entire record of the case, including myobservation of the witnesses, and after due consideration ofthe brief, I make the following:FINDINGS OF FACTI.JURISDICTIONRespondent is a New Jersey corporation with facilities inseveral States engaged in the manufacture and nonretailsale of woven labels.At its Weston, West Virginia, plant, during the respective12-month periods prior to issuance of the two complaints,Respondent has received goods valued in excess of $50,000directly from points outside West Virginia and has shippedgoods valued in excess of $50,000 direct to points outsideWest Virginia.Respondent is, as it concedes, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.The Unionis,asthe parties admit, a labor organizationwithin the meaning of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.TheBusinessOperationThe Respondent, Alkahn Silk Label Company, is amanufacturing arm or affiliate of Alkahn Labels, Inc.,which is located in New York City and apparently handlesthe sales and customer relationships that provide the ordersmanufactured by Respondent.For many years, Respondent was located in Paterson,New Jersey. In 1967 it commenced the transfer of itsmanufacturing operations to a new plant in Weston, WestVirginia, and gradually phased out the Paterson operation.By some time in 1968 the transfer of operations to the WestVirginia plant was complete and the Paterson plant nolonger in operationThe supervisors of the Weston plant, plus one or twoother employees, came from the Paterson, New Jersey,plant. These include the plant manager, John W. Van Kirk,and assistant plant manager, Howard J. Van Der Wende,both of whom are employed and paid by Alkahn Labels,Inc. Plant Manager Van Kirk is also a vice president ofRespondent,Alkahn Silk Label Company, and a vicepresident of Century Woven Label Company (Century) ofProspect Park, New Jersey, another of the Alkahn Labels,Inc., affiliates,operating at the time of the trial under apetition inbankruptcy.Lloyd Kahn is the president of Respondent. He, togetherwith Mac Kahn and Lloyd Kahn, Jr., comprise the board ofdirectors of the parent company, Alkahn Labels, Inc; andMac Kahn is its president. The Weston plant manager VanKirk is not an officer of the parent company but is asindicated a vice president of two of the manufacturingaffiliates, Respondent and Century.For many years, going back to the 1930's, the Unionrepresented the employees of the Paterson plant incollective-bargainingnegotiationsand contracts.Thenegotiations were on an industrywide basis, between theUnion and employers of the woven label industry in NewYork and New Jersey (metropolitan area). Each side hadgroup representation in the negotiations, and the employ-ers' committee had authority to bind the employers.Respondent's president, Lloyd Kahn, was a member ofthe employers' committee from 1945 to 1965 and was itschairman for 10 of those years. Vice President Van Kirktestified that he too participated in all of the contractnegotiations in the period following World War II exceptthe 1967 negotiation. The original employer group hasshrunk in numbers, so that in recent years each employerhas represented himself on the employers' committee.The most recent of the contracts affecting the employeesof Respondent's Paterson plant was the contract of May1967,G.C. Exh. 23, which expired in May 1970. Thatcontract was signed by Vice President Van Kirk on behalfof Respondent. It is noteworthy from the standpoint of thecontract negotiations affecting the Weston plant that VanKirk, for the Respondent,has been resistingacceptance ofunion-security, checkoff, and arbitration provisions thatwere part of the last Paterson plant contract, G.C. Exh. 23,and predecessor contracts with the Union.The Union became the representative of the Westonplant production and maintenance employees as the resultof a Board conducted representation election on July 31,1969, and certification on August 8, 1969. There were about50 such employees. Their work is largely in connection withthe operation of the 48 highly mechanized and sophisticat-ed looms and other machinery on the plant floor for theproduction and packing of a great variety of woven labelsused by manufacturers of and dealers in clothing, bedding,furniture, and other labeled products.Allwork is "to order" and personalized, with thecustomer's name woven into each label, and all orders areseparate even for regular customers, since they habituallychange colors, styles, and wording of the labels. Theproduction process is a complex sequential operation,involving, for each label order, a design, cutting of apattern, punching the pattern on jacquard cards (averageabout 500 cards per pattern), putting the pattern on a loom,winding of threads on quills (spools) for the loom andmaking a warp for the loom, weaving on the loom, doffingor removing the product from the loom, and then finishing,inspecting, cutting, folding, and boxing the labels forshipment. The looms are large, ranging from 13 to 23 feet inoverall length. A loom may have between 18,000 and 20,000threads running at one time. These will usually be of severalcolors, since the average label embodies two or more colors.The thread or yarn woven varies from cotton to rayon topolyesters to silk.The workers vary in degree of training and skill. At theupper end, requiring more training and skill, are theweavers, who control the loom operations, the loom fixers,who repair and maintain the equipment, and the "smash"hands, who reorganize the threads when they break out ofsequence on the loom. At the lower end, requiring muchless trainingbut a fair grade of dexterity and ability toperform the tasks, are the quill winders and quill changers, ALKAHN SILK LABEL CO.169the finishers,the cut and fold people(whose work is alsodone by machine),and the employees of the carddepartment.As the plant reached the point in 1969 when it hadacquired 48 looms, it operated on two shifts with theprospect of going to three shifts and a substantial increasein employment.The strike that began in November 1969,because of failure of the employer and Union to agree on acontract,took out of the plant about 30 of the 50employees,and idled in the 8-month period of the strikesomewhere between 16 and 24 looms,even though therewere some replacements for the strikers,according to VicePresidentVan Kirk and Assistant Manager Van DerWende.Nevertheless,even without the strike and in periodsof normal production there never was a time when all of thelooms were in operation at one time.It would require, saidVan Kirk,orders for 25 different labels of different qualitiesand sizes to keep all 48 looms operating at once. This isbecause the looms are not regarded as interchangeablefrom an economic standpoint.A changeover,for examplefrom a loom making a 3-inch label to a smaller size is timeconsuming and expensive,according to both Van Kirk andVan Der Wende,and was done at Weston on only oneoccasion for one loom,according to Van Kirk.Hence it willfrequently happen that while some looms stand idle for lackof suitable orders, other looms may have orders for theirsize and color labels backed up awaiting their turn to beprocessed.B.The Bargaining1.PresettlementFollowingcertification of theUnion as the employees'bargaining representativeinAugust 1969, Respondent andthe Unionmet in eight negotiating sessions in the balanceof 1969,the first on September18, 1969, the eighth onNovember 20, 1969. Mr. Arnold Zab,an Internationalrepresentativeof the Union,was its spokesman,and VicePresidentVan Kirk was the Respondent's spokesman inthese meetings.The Unionhad presented a list of 18 items orsubjects itwanted included in the contractby letter dated August 29,1969 (G.C. Exh. 7), andan attached"worksheet" (G.C.Exh. 8)which provideda suggestedtext of variousarticlesthat might become the textof the contract. By the time ofthe thirdmeeting,October 16, 1969, Respondent hadpresented its own draftproposal (G.C. Exh. 9) whichincluded some but not all of the itemsthe Union wantedand, on the inclusions,did notgo as far astheUnionwanted in several respects.Nevertheless, the Unionagreedto use Respondent's draftproposal as the basisof further discussion and, as themeetings progressed, the Uniongaveup many ofits itemsand acquiesced in a numberof Respondent'ssuggesteditems. In the main this amountedto acceptingthestatus quoon economic items and takingRespondent's view on suchmatters as overtime,paid holidays,no increasein the 5-cent-per-hour differential between shifts,no extra pay foremployees instructingother employees, and dropping theUnion's proposalsin the worksheets(G.C. Exh.8, articles20,21,22)for layoffs,recalls,and vacancies, as tooelaborate for Respondent's plant.On wages,the Unionhad first suggested a 75-cent-per-hour increase over a 3-year period,or 25 cents per year;then reduced the proposal to 60 cents,or 20 cents per year;and then indicated a willingness to discuss a contract termshorter than 3 years. Respondent offered only a 10-cent-per-hour increase in a 1-year contract.On a 1-year basis,the Unionlater proposed a 15-cent-per-hour increase forthe first 6 months and a 10-cent-per-hour increase for thelast 6 months of the year.On noneconomic items,Respondent refused to includeany provision for union security,checkoff,arbitration ofunresolved grievances, or anyalternatives. Indeed, Respon-dent was insisting on the dropping of the Union's demandfor an arbitration provision if Respondent were to providein articleIV (G.C.Exh. 9)that it would establish only"reasonable"rules and regulations for the governance ofemployee conduct.In addition Respondent was insistingupon a "no strike"clause with no arbitration of any sortand conceding only a very limited right to strike forunresolved grievances after 40 days'notice and only onenotice in a 4-month period,G.C. Exh. 9, art. IX.Accordingto the uncontradicted testimony of UnionRepresentativeZab, by theend of the seventh meeting,November14, 1969,Respondent's proposal,including theitems that the Union had been willing to agree to andexcluding the "no strike"provisions,represented no morethan existing conditions at the plant other than a 10-cent-per-hour wage increase,and provisionsfor jury duty pay,call-in pay, and a hospital room rate increase(under thehospitalization insurance policy)from $15 to $19 per day.On the followingday,November15,1969,UnionRepresentativeZab reported the foregoing extent ofprogress in the negotiations to a meeting of the employees.Theyvoted, 22 to1, to strike if nothing better was achieved.The next negotiating meeting,the eighth,was held onNovember 20, 1969,with a representative of the FederalMediation and Conciliation Service present.Vice PresidentVan Kirkindicated that Respondent had not changed itsposition.Union Representative Zab informed Van Kirk ofthe employees'strike vote.On November 24, 1969,the strike began with more thanhalf of the employees walking out and maintaining a picketline at theroadwayentrance to the plant.With the strike in progress,a ninth negotiating meetingwas held onJanuary 14, 1970.The federal mediator wasagain present, but other than ascertaining that positionshad not changed,no bargaining took place.On March 30, 1970, the complaint against Respondent(essentially for failure to bargain in good faith)was issuedinCase 6-CA-4897.Trial commencedon May 13, 1970,but was adjournedsine dieawaiting compliance with aninformal settlement reached after opening of the trial andapproved by the TrialExaminer.For unexplained reasons,signing of the settlement agreement was not completeduntil June9, 1970.2.SettlementUnder thesettlement,(1)theRespondentand Unionagreed to resume 170DECISIONS OF NATIONALLABOR RELATIONS BOARDbargaining in good faith, including the supplying byRespondent of wage information requested by the Union;(2)Respondent agreed to accord to the employees, whowere on strike because of the alleged failure to bargain ingood faith, the rights of unfair labor practice strikers,including reinstatement on request, to their former orsubstantially equivalent jobs. Respondent excluded fromthisundertaking five employees-Barbara Bonnell, Wil-liam Cayton, Charity Coffman, Bernice Kerns, and HallieMae Mullinex-whose rights were not disposed of by thesettlement agreement; 3 and(3)Respondent agreed to post a notice stating theforegoing things.3.PostsettlementNotwithstanding the delay in the signing of thesettlementagreement, Respondent and the Union resumedbargainingin the week following the settlement, on May 21,1970, their tenth consecutive meeting. Vice President VanKirk continued as principal spokesman for Respondent.The Union added its International vice president and areadirector,Roy Groenert, to the representation by Mr. Zaband both spoke for the Union.4At this first postsettlement meeting Vice President VanKirk indicated that his lawyer was in process of revisingRespondent's earlier written proposal, G.C. Exh. 9, butagreed with Union Director Groenert that this was not anobstacle tonegotiatingand agreeing upon terms. Respon-dent's redraft, G.C. Exh. 14, was ready for the subsequentmeetings,and was essentially, according to the descriptionattributed to Van Kirk, a restatement of the previousproposal with clarification of some provisions, plus itemstheretofore agreed upon by the parties.As the negotiations proceeded, it became clear that thepartieswere able to agree on economic matters. At thesecond postsettlement meeting, June 24, 1970, Respondentoffered anincreasein vacations from the existing 1-weekmaximum to 2 weeks for employees of 5 or more yearsstanding. The Union expressed a preference for using 4 ormore years as the criterion, but this did not become anobstacle.The Union expressed willingness to agree to a 1-yearcontract and, on wages, modified its previous proposals fora 3-year or 2-year scale by suggesting a 15-cent-per-hourincreasefor the first 6 months and a 10-cent-per-hourincreasefor the last 6 months of the year. At the thirdpostsettlementmeeting, July 14, 1970, Respondent cameback with a wage counteroffer of the 10-cent-per-hourincreasepreviously offered, plus an added 6 percent on thewhole of this increased hourly amount. This averaged out afew cents better per hour than the Union's proposal.5Vice President Van Kirk accompanied the new wage3The problem here,as later disclosed,was alleged picket linemisconduct attributed, at the time, to these five employees These claimswere not continued against employees Bonnell and Cayton, who werereinstatedafter they applied for their jobs Respondent did denyreinstatement to Coffman, Kerns, and Mullinex,for claimed violence onthe picket line, discussedinfra4Groenert missed thethird of thefour postsettlement meetings thatwere held,and Zab missed the fourth, when he dropped out of thenegotiations, he said5Using,as an example, weavers who were earning$190 perhour, theofferwith the proposal that the parties "wrap up" thecontract and sign it before he went off on his vacation.6At the fourth and final postsettlement meeting, July 21,1970, Union Director Groenert expressed satisfaction withRespondent's wage offer as part of a completeagreementbut made clear that a completeagreementhad to have someform of either union security or the checkoff, and someform of arbitration.On these noneconomic subjects, there had been almostno progress in the fourpostsettlement meetings.Respon-dent had in general reiterated its opposition, voiced in thepresettlementsessions,against including any of thesematters in the contract.On union security the Union had offered a number ofalternatives, described as modified union shop,mainte-nance of membership, or variations of these. Vice PresidentVan Kirk's position was that he should not sign anagreement that would force an employee to join the Union,that joining the Union was the employee's decision not theemployer's. In the postsettlementmeetings,when Van Kirkrepeated this reason for his opposition to a union-securityclause, the Union ultimately offered to drop union securityifRespondent would agree to a checkoff of union dues.Respondent gave no indication, when this new offer wasmade, that it would accept the tradeoff, other than itsnegative reaction to the checkoff. On the checkoff, VicePresident Van Kirk's position was that he didn't want to cutthe size of any employee's paycheck except as thededuction was required by law (as in the case of taxwithholding).Union Director Groenert replied that thededuction from pay was the result of the employeeauthorizing it, and that employees would not sign the cardsif they were opposed to the deduction. Van Kirk indicatedconcern that authorization cards already signed would beused for the checkoff, and that hisagreeingto a checkoffmight preclude employees who had changed their mindsfrom withdrawing the authorizations. Groenert respondedthat the Union was willing to discard the existing duescheckoff authorizations and rely only on newly submittedcards. Van Kirk answereditwas stilla checkoff.In itscontracts with the Union covering the Patersonplant,Respondent had both union security and checkoffprovisions, see G.C. Exh. 23, art. 2. G.C. Exh. 23 was themost recent contract, for 1967-1970, signed by VicePresident Van Kirk on behalf of the Respondent. Thetestimony of Douglas Ebocker, the Union's internationalrepresentative for the New York-New Jersey area and aprincipal negotiator of the woven label industryagreementsfor many years, established (with support from Van Kirk)that the checkoff provision had come into the contracts thatRespondent signed in the late 1950's or early 1960's, andthat the union security provision was in the contracts goingback 30 years or more.Union'swage proposal wouldaverageover the year $2 10 per hour,whereas Respondent's wage proposalprovided $2 12 per hour, see G CExh 17, embodyingRespondent's new wage offer6 In accordancewith previouspractice,the plant was to be shut downfor employeevacations in the first weekof August. Van Kirk planned andtook that week andthe week before(the last weekin July) for his 2-weekvacation, andhis assistantVan DerWende planned and took the week ofthe plant shutdownand the following week(second weekin August)for his2-week vacationBy this means,at least one of the two was available tosupervise productionwhen the plant was open ALKAHN SILK LABEL CO.171At the bargaining table in this case, Vice President VanKirk made no reference to any difficulties experiencedunder these two contract clauses related to Respondent'scurrentobjections.Indeed,on the checkoff the solereference made by Van Kirk to his Paterson experience,thatonly 2of 70 employees agreed to the checkoff,provided an illustration in supportof the Union'scontention that the employees were free to make up theirminds as to whethertheywould authorize the deductions ornot. On the matter of union security, Van Kirk testified thathe made no reference to any experiencesbut only to hisown opinion in opposition.7At trial,Vice President Van Kirk claimed that he andPresidentLloydKahn had opposed the checkoff in theemployers'committee that bargained for the Paterson andother metropolitan plants but had beenoutvoted by theother employers.Van Kirk conceded that he made nomention of this in the bargaining sessions relating to theWeston plant,and he made no claim thattheUnionrepresentatives were apprised at the time of this previousopposition;nor did he claim that he or Kahn had opposedthe union security provisions of the Paterson contracts.On arbitration,notwithstanding the fact that Respon-dent'sprevious contracts with theUnioncovering thePaterson plant had arbitration provisions since the late1930's and provided for a permanent arbitrator since 1964(Ebocker testimony),Respondentflatlyopposed anyarbitration provision in the presettlement negotiations andrepeated its opposition in the postsettlement meetings.Respondent was agreeable to a several step grievanceprocedure that involved consultationwith Unionrepresent-atives but refused to accept arbitration as the final step, ifthere were disagreement.Respondent's reason,said Vice PresidentVan Kirk, wasthat it was against outsiders making the decisions.Van Kirkmade no referenceto any history orbasis for dissatisfactionwith arbitration under its previous contracts withthe Unionother than to note an unnamed and undescribed decision inwhich,he said,the arbitrator had agreed with the companybut decided against it on "past practice."When,in the postsettlement discussions,Union DirectorGroenert suggested use of the Federal Mediation andConciliation Service,theAmericanArbitration Associa-tion,the bar association,or the localclergy asthe sourcesfrom which to select an arbitrator or arbitrators, it was VanKirk'sexpressed view that these were outsiders who werenot knowledgeable of the plant,accordingtoUnionRepresentativeZab'stestimony.Van Kirkexpressed thefurther view,said Zab, that the company had the right tomake the final settlement of any grievance,that it was itsplant and money and it should have the final say ongrievances.In this connection,Respondent was insisting on a no-strike pledgeby the Union (G.C. Exh.9, art. 25; G.C. Exh.14, art.26), allowing foronly a verylimited right to strike7Van Kirk added that he made a passing reference to a run-in he hadwith a union representative over refusal to fire an employee who would notpay a unionassessment,but this vague, general reference was all that wasmade8The latest proposal, G C Exh 14, art 9, p 6, is ambiguous as well aslimited It would permit a strike regarding a grievance if the Union givesover a grievance after thegrievanceprocedure had run itscourse.8Also, Respondentwas insistingthat the Union drop itsdemand for an arbitrationclause if itwanted Respondentto provide for "reasonable"rules and regulationsto governthe conduct of employees (presettlementnegotiations, G.C.Exh.9,art.4),or"fair"rulesand regulations(postsettlementnegotiations,G.C. Exh. 14, art. 4).In the thirdpostsettlement meeting,on July 14, 1970,Union Director Groenert suggested that perhapsthe partiescould get around Vice President Van Kirk's concern aboutoutsidersmaking decisions affectingthe plant by excludingsome matters from arbitration. The collective-bargainingcontract of the General Electric Company (GE) had gotteninto the conversation and, according to Groenert and Zab,Van Kirk mentioned that the GE contract sent onlydischarges to arbitration. Groenert pursued the thoughtand brought copies of the GE arbitration clause, G.C. Exh.18, to the next (and final)meeting, July 21, 1970. Groenertgave Van Kirk a copy of the text providing for arbitrationof employee discharges, and Groenert stated that the GEclause was acceptable to the Union as an arbitrationarticlein the contract. Van Kirk, without agreeing to accept it,indicated there was merit to the proposal and that he waswilling to discuss the possibilityof agreeingupon it.However, Van Kirk pointed out he was going on theplanned vacation for 2 weeks (see fn.6, supra)that startedin a few days, and that he was not going to be able toconsider it with the Union in a meeting until he andAssistant Manager Van Der Wende got back in August. Hewas willing to meet then.This was Union Director Groenert's testimony, and heconceded that Vice President Van Kirk also expressedwillingnessto consider and tomeet againin August on notonly the GE contract article on arbitration as the Union'snew proposal for an arbitrationarticle,but also the Unionproposal to swap checkoff for union security.Notwithstanding this clear offer on July 21 by Respon-dent to further negotiate the Union's altered proposals onarbitration and on checkoff and union security, no furthermeetingwas held. Instead, upon notifying Vice PresidentVan Kirk on the following day, July 22, that the strikerswould return to work andarrangingthat Respondent putinto effect its new wage offer without a contract, the Unionsimultaneously filed charges with the Board that theRespondent had continued to bargain in bad faithsince thesettlement,G.C. Exh. 5(a), and suspended the calling offurther meetings.4.Conclusionrespecting postsettlement bargainingIn my view the Union's July 22, 1970, charge of bad-faithbargaining by Respondent, and the Regional Director'ssupporting action in vacating the settlement and issuing thenew complaint, were premature.It can hardly be said, as the language of the complaintnotice within 10 working days after the grievance procedure is concludedand waits 14 working days from the giving of the notice; but failure tostrikewithin 21 working days after the notice shall waive the right to strikeMoreover, the strike may not include a cause not assigned in the noticeand there may be no other notice until after 90 days from the date of thepreceding notice 172DECISIONSOF NATIONALLABOR RELATIONS BOARDputs it,thatRespondent negotiated with no intention ofentering into a final or binding collective-bargainingagreement.On the contrary,with concessions on both sides,including Respondent'swage offer that was slightly higherthan the Union's last preceding wage proposal,the partieshad reached tentative agreementby the fourth,ifnot thethird,postsettlementmeeting on articles for a contract,except on the three noneconomic items of arbitration,checkoff,and unionsecurity.Respondent was ready,indeed eager,to sign a contract without these contesteditems.Nevertheless,in view ofthe Union's unwillingness tosign and its revised proposals affecting the three items,Respondent indicated its willingness to bargain further onthese matters,a willingness that has not yet been exploredby the Union.In this posture,Respondent's postsettlementconduct hasgiven everyevidence that Respondent wasbargaining with an intention to enter into a final andbinding contract.On the complaint's allegation of lack of good faith in thebargaining,ifone lookedonly atRespondent'spresettle-ment and postsettlement positionup to the thirdpostsettle-ment meeting,a position of total opposition to arbitration,checkoff,and union security,allegedly on principle after ithad granted such terms to this Union in previous contractsand offered no reasonsor historyin support of theirwithdrawal,itcouldbe said that Respondent wasbargaining with the intent to weakenor cripple the Unionas an effective representative of the employees, compareUnited SteelWorkers ofAmerica v.N. L. R. B., (Roanoke Ironand BridgeWorks),390 F.2d 846 (C.A. D.C., 1967), cert.denied 391U.S. 904,rather than engaging in good-faith"hard"bargaining.However,Respondent'swillingness,proferred in the fourth postsettlement meeting to reexamineitsposition in the lightof the Union's new suggestions oflimited arbitration(inspired by Respondent's reference tosuch in the third postsettlement meeting),and a dropping ofunion security for the checkoff,makes premature aconclusion that Respondent was bargaining either in badfaith or good faith.The bargaining is simply not completed.Therefore,Iwould dismiss the postsettlement complaintinCase 6-CA-5111 and reinstate the settlement of theearlier complaint.This leaves dismissal or other dispositionof Case 6-CA-4897 inabeyance,as before, pending fulland complete compliance with the settlement, in particularthe obligation of the Respondent and the Union, on theUnion's request,to resume bargaining in good faith.foot. Respondent supplied information on wages at the nextmeeting October 29, by classification, G.C. Exh. 10. TheUnion said this was inadequate and not what it had wanted.In the first postsettlementmeeting,May 21, 1970, VicePresident Van Kirk, for the Respondent, insisted that hewanted in writinga statementof the wage information thattheUnionwas seeking,so that he could comply andprovide a record of compliance. At this point it appearedthat the Union was having a difficult time in articulatingprecisely what it wanted. Union Representative Zab, whohad made the oral request,agreed towrite and wrote aletter,May 22, G.C. Exh. 13, to which Vice President VanKirk responded June 4, 1970, Resp. Exh. 2, pointing up theseveral choices of information Respondent would have toelect to provide in order to comply with the impreciserequest, and asking the Union for clarification. Zab initiallydidn't remember this June 4 letter but later indicatedthrough counsel that he may have received it. Anyway, itwas not until the following month, at the July 14meeting,that Van Kirk had toask againabout clarifying the Union'sMay 22 letter. At that point Van Kirk and his assistant, VanDer Wende, were shown a carbon of a reply allegedly sentby Zab July 4, G.C. Exh. 16, which neither Van Kirk or VanDer Wende had received, they testified; nevertheless in theJuly 4 reply, Zab was still asking for "base rates" which heorally said in the meeting he did not want, according to VanKirk.At this point, Union Area Director Groenertpromised that he would write a clarifying letter on behalf ofthe Union. He did so 2 weekslater,on July 28, 1970, G.C.Exh. 20, and Assistant Manager Van Der Wende replied onJuly 30, 1970, G.C. Exh. 21, supplying the desiredinformation.The problem here does not appear to have been reticenceon the part of the Respondent to supply information butineptness of the Union representatives in describing whatwas wanted and their leisurely pacein gettingaround to it.The slowness evidently stemmed from a lack of Unioninterestin the data because from the beginning andthroughout the negotiations the Union bargained for, andRespondent agreed to, a uniform across-the-board wageincrease applicable to all of the employees, regardless ofindividualearnings or classifications.The 4llegation of the complaint, paragraph 9(b) in Case6-CA-5111, charging Respondent with failure to supplywage data with reasonable promptness, should be dis-missed.C.Wage InformationThe complaint charged Respondent with unreasonabledelay in furnishing wage information to the Union in thecourse ofthe negotiations.The evidence of both the union and employer witnessesindicated that there was no problem generally aboutRespondent supplying, and the Union obtaining, informa-tionpromptly.For example, the pension informationrequested by the Union in one of the presettlementmeetings,October 16, 1969, was supplied by Respondent atthe next meeting, October 29, 1969, even though thatinformationhad to be obtained from New York.Unfortunately, the request for wage information, alsomade at the October 16, 1969 meeting, got off on the wrongD.Reinstatementof Strikers1.Their returnThe settlement reached in May 1970 provided fortreatment of the employees on strike as unfair laborpractice strikers, with the rightof reinstatementto theirjobsifthey applied. However, the strike continued for theduration of the fourpostsettlementbargainingmeetings.The last ofthese meetingswas held on July 21, 1970.On July 22, Union Area Director Groenert called VicePresident Van Kirk and said the strikers were coming backas a group to work without a contract. Groenert was unableto say how many would return, and Van Kirk questionedwhether he could put all to workat the same time. ALKAHN SILK LABEL CO.173Nevertheless, the two men arranged that the strikingemployees would come in and sign up the followingmorning. It was also arranged that Respondent's wageincreaseofferwould be put into effect for all of theemployees.On Thursday, July 23, 1970,21 of the employees who hadbeen on strike came in and signed a sheet of paper,prepared by Vice President Van Kirk, stating that they wererequesting reinstatement to theirjobs,each listing his or herjob and home phone number, G.C. Exh. 22. Van Kirkexplained that he would work out a schedule for theirreturn and call them.Vice President Van Kirk and Assistant Manager Van DerWende began calling the listed employees individually forreturn to work beginning with the following Monday, July27.Looking at Respondent's Exhibit 4, five applyingemployees were called back at the rate of one per day inthat first workweek following the applications for reinstate-ment. The following week, beginning Monday August 3,was the scheduled plant shutdown for vacations and theentire plant and its office was closed,see In.6, supra.In thenext or second workweek commencing Monday August 10,10 of the applying employees (3 on Monday, 4 onWednesday, I on Thursday, and 2 on Friday), were calledback, and in the third workweek commencing MondayAugust 17, 2 more applying employees were called back Ieach on Monday and Tuesday, making a total of 17 of the21 applying employees reinstated. An additional applyingemployee requested and was granted a 6-month leave ofabsence,and the remaining three applying employees weredenied reinstatement because of their alleged violentconduct on the picketline. In the settlement agreement,Respondent had preserved its right to refuse reinstatementto these threeby excluding them (and two others) from thegroup of strikers whose rights were covered as unfair laborpractice strikersby thesettlement.The complaint in Case 6-CA-5111 charged that, inviolation of Section 8(a)(3) and (1) of the Act, Respondentdiscriminatorily delayed reinstatement of 15 of the 17reinstatedemployees,excluding the first 2 employeesreinstatedon July 27 and July 28 respectively, andincluding those who recommenced work on July 29 and theseveraldays thereafter.The complaint also chargedRespondent with violating Section 8(a)(3) and (1) bydiscriminatorily refusing to reinstate the three applyingemployees who were entirely denied reinstatement becauseof their picket line misconduct.2.Thestaggered return was not unreasonable ordiscriminatory delayIt took 12 workdays, on a staggered basis, for Respon-dent to get all 17 of the reinstated employees back to workthat each had been engaged in when the strike began.Respondent contended that the gradual return to workwas the unavoidable result of the lack of orders and thelowered state of plant production and readiness for increasecaused by the 8-month strike.In this connection Respon-dent pointed out the sequential nature of the operation (seesec.IIA supra)that limited precipitate startup ofproduction on idled machinery when new orders came in,and the need for orderly startup and inclusion of thereturning employees into the plant processes in order toresume the interrupted development and growth of theplant production.When the strike began, according to Assistant ManagerVan Der Wende, the plant had reached the point where ithad 48 looms, installed over a period of a year and a half.With a growing employee roll, the operation had reachedtwo shifts and Respondent was planning to hire more andgo to three shifts. The strike, commencing the end ofNovember 1969, took out 30 of the 50 employees andproductionwas cut in half, said Van Der Wende.Respondent went back to a one shift operation,and onlygradually, with replacements including mostly trainees forthe more highly skilled weaver jobs, did the plant get backto a somewhat less than complete two shift operation at thetime the strike terminated on July 23, 1970, said Van DerWende.After the strike began, orders had to be turned back tothe New York office because of inability to produce anddeliver them on time,accordingto VanDer Wende; andVan Kirk testified that overall the plant was producing 25percent less orders than it had been producing before thestrike.According to Van Der Wende, there were at varioustimes between 16 and 24 of the 48 looms idle during theperiod of the strike as compared to the previous average of6 idle looms during normal operations.Vice President Van Kirk testified that when Union AreaDirectorGroenert told him on July 22, 1970, that thestrikerswere returning, he called President Kahn in NewYork the same day to inform him and to speed gettingorders to the Weston plant. As noted under section II Aabove,Van Kirk testified that all of the label manufactur-ing is personalized and "to order"for the particularcustomer and product, and there is no stock work orinventory work produced. Van Kirk said he followed up theJuly 22 phone call with a "speed"message toKahn on July23,Resp.Exh. 6, which said that, with the strikersreturning,itwas necessary to have orders for the looms thatwere standing idle for lack of personnel and asking Kahn tostart sending more orders, recognizing that it might taketime to reroute them.The larger variety of orders needed toemploymore looms began arriving with the end of the plantvacation shutdown and the reopening Monday, August 10,said Van Kirk, and it was in that week that most (10) of theapplying employees were put back to work, followed by thefinal 2 returnees in the next 2 working days.In the weekbefore the plant vacation shutdown,commencing on thesecond workday after the strikers had applied, Van DerWende had begun the restoration process by putting backtowork five returnees,comprising three weavers, a quillwinder to keep their looms supplied, and a card boy to dopreparatory workon gettingpatterns ready.General Counsel'smajor complaint is that Respondentdid not immediately and at one time fire employees hiredintermittently after the strike began,some of whom werestillemployed when the strike ended, in order to makeplaces for all of the strikers instead of taking the severaldays used tostagger their return.Assistant Manager Van Der Wende, who was directly incharge of production,testified that dropping employeeswould have hurt rather than helped the restoration, since he 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas trying to build, in the space of a few days, a work forcethat would include all of the returning strikers and existingemployees and make possible the startup of idle looms asthe new orders started to come in. For example, he said, tohave replaced a weaver trainee with a returning weaverwould have slowed up the process since a returning weavercould initially occupy some of his time with teaching andoverseeing the work of the trainee. Replacements of thiskind would provide less work and less immediate need forweavers and attendant employees, explained Van DerWende, whereas his object was to have a larger force andbecome a three shift plant.As for General Counsel's contention that Respondentmight have offered some of the returning skilled employeesthe newer employees' jobs requiringlesserskills,Van DerWende felt that this procedure would have been subject tothe added objection of asking the returning employees totake pay cuts, a procedure he felt unnecessary in view of hisexpected ability to place all of the returning employees intotheir former kind of work in a matter of a few days.Van Der Wende and Van Kirk succeeded in doing justthat, restoring the 17 employees to jobs they had beenperforming when they went out on strike, at equivalent payfor each, plus the new wage increase made effective for allemployees with the Union's consent. The time used toaccomplish this, involving but 2 working days for theemployee first reinstated and 12 working days for the 17thand last reinstated, cannot be said to be unreasonable inview of the production and economic problems thatRespondent had to meet.9There was no evidence of discrimination against the 17returning workers because they had been strikers and noevidence of discrimination as between any of them in theorder of their recall, which apparently followed thesequential nature of the operation as orders came in andlooms became operational. 103Violenceon picket lineRespondent refused to reinstate three of the applyingstrikers,CharityCoffman,HallieMae Mullinex, andBernice Kerns, because they had engaged in picket lineviolence. In the settlement agreement, they were specifical-ly excluded from the group of employees whose reinstate-ment was assured by Respondent.Access to Respondent's plant is a level private road ordriveway, 15 feet wide and about 400 feet in length from thepublic road.Most of the employees come to work byautomobile.When the strike began November 24, 1969, the strikingemployees set up a picket line at the entrance to the plantroad. Apparently not succeeding in otherwise persuading9 1 have discussed time in terms of working days rather than calendardays because, when the Union returned its striking members to the plantfor reinstatement on Thursday, July 23, it was known by all concerned thatthe plant would be completely shut down for vacations in the first week ofAugust, on a customary planned basis Thus, the plant was closed for 9calendar days from Saturday, August I, to Monday, August 10 Takinginto account this circumstance and the bona fide and successful efforts ofRespondent to return the strikers to their former work promptly andefficiently Iwould not regard the 5-day provision for reinstatement ofunfair labor practice strikers, usually included in Board orders, as animmutable standard or the one to apply to the facts in this casethe nonstriking employees to stay out of the plant, thepickets resorted to violence and the threat of violenceagainst the nonstrikers at the plant road entrance,according to Vice President Van Kirk. Among other thingsthe pickets armed themselves with tire irons and baseballbats which were waved at andsometimesused on incomingand outgoing cars, threw rocks and eggs at such cars, andscattered roofing nails at the road entrance that caused flattires.According to Van Kirk, this misconduct started early inthepicketing,and Respondent obtained a temporaryinjunction in a local civilaction againsttheUnion andnamed individuals, including Coffman, Kerns, and Mulli-nex, restraining them from interfering with persons orvehicles entering or leaving Respondent's property, Resp.Exh. 8(e). The temporary injunction was expanded by courtorder of December 22, 1969, limiting the number of picketsand specifically prohibiting pickets from carrying or usingbaseball bats, tire irons, sticks, or other weapons, and fromintimidating or harrassing employees or damaging theirproperty, Resp. Exh. 8(q). The misconduct did not come toan end until Respondent obtained orders against Coffman,Kerns, and Mullinex (and some other individuals) to showcause why they should not be adjudged guilty of contemptfor violating the injunction, see Resp. Exh. 8(1) and (1). Onthe return of these orders, with the defendants representedby counsel and no contest offered, the circuit court judge(of Lewis County, West Virginia) warned the defendants todesist from the misconduct or suffer punishment (testimonyof Charity Coffman); and by order of January 7, 1970, hecontinued indefinitely the show cause hearings involvingCoffman, Kerns, and Mullinex (among others), Resp. Exh.8(t).From testimony of plant employees who were victims ornear victims and objects of the violence or attempts orthreats, and from testimony and admissions by Coffmanand by Mullinex, the latter also implicating Kerns, hersister, there was clear proof of the participation of all threein the picket line violence.According to testimony of employee Noretha Bonnett,buttressed by testimony of her sister Georgia Hefner, on themorning of November 25, 1969, employee Bonnett wasalmost pulled out of the automobile in which she was apassenger in coming to work, when picket Coffman openedthe car door of the vehicle, moving slowly and almoststopped among the pickets, and grabbed employee Bonnett.Bonnett was saved from being pulled out and falling by thecountergrab of employee Hefner, sitting besideBonnett,and by the forward movement of the car when Bonnettyelled to the driver to keep the car going.ii Coffmanblamed another sinker for opening the car door butadmitted reaching into the car to touch employee Bonnett. I10General Counsel's referencetoRutter-Rex Mfg Co,158 NLRB 1414atpp 1483-1485, is not appositeto the situation in this case.The TrialExaminer there was largelyconcernedwith the employer's rejection of alegal obligationto dismiss replacements of unfairlaborpractice strikerswhere therewere no vacancies for the returning strikers.Here there wasnot a lack of fobs or rejection of theobligation to dismiss replacements if itwere necessarytomake room for strikers,but simplya planned method ofabsorbingthe returneesefficientlyand expeditiously,that might have beenslowed rather than speeded by firingsome of the replacements, in theemployer's judgment The recorddoes not contradict thatjudgment11EmployeeBonnett immediately reported the incident on coming into ALKAHN SILK LABEL CO.175am persuaded that the incident happened as described byemployees Bonnett and Hefner.In addition,Coffman conceded that she carried abaseball bat on the picket line, and that she also carriedeggs,which were there, she said, for throwing at people whocrossed the picket line. Coffman said she saw them thrown,and employee Hefner testified that Coffman threw one andhit the car in which Hefner was riding. Coffman saw otherpickets, she said, swinging their baseball bats, although sheclaimed not to have seen a car hit by one.Employee Goldsmith testified that he saw employees onthe picket line wield baseball bats and tire irons. On oneoccasion, driving his wife's car to work, he had to drive veryslowly into the plant roadway between two lines ofpicketing employees with baseball bats. He saw BerniceKerns among them,swingingher bat and striking his carjustbelow the taillight.He immediately reported theincident to the office, gave an affidavit on the subject forthe court proceeding, and appeared in the circuit courtproceeding prepared to testify. Bernice Kerns did nottestify in the present trial, but her sister Hallie MaeMullinex did, and testified that Kerns carried a baseball baton the picket line and that Mullinex saw Kerns strike a carwith the bat. Vice President Van Kirk testified that onseveral occasions he saw Kerns and Mullinex with baseballbats and saw them waving the bats at people coming in andgoing out on the plant driveway.Employee Denver Lesher testified that, leaving the plantone afternoon, he had to run a gauntlet of picketingemployees, lined up on both sides of the plant roadway,swinging baseball bats. He was driving a small truck thatbelonged to his father-in-law. The truck stalled as hereached the point where the pickets stood and he said hesaw Hallie Mae Mullinex swing her baseball bat and put acrease in the side door. Employee Lesher said he didn't stopto talk but hurried away as fast as he could. He reported theincident to Van Kirk and Van Der Wende the next day,gave an affidavit in the court proceeding, and came into thecircuit court to testify on the matter but was not calledupon.Employee Lesher was unable to identify Mulllnex in thecourtroom at the trial of the present case. However it wasbrought out that he had not known her before the strikebegan, but came to know her and several other pickets onsight by asking other employees about them, and that at thetimeof this trial, in January 1971, it was almost 5 monthssince he had last seen her on the picket line.Mullinex denied that she ever carried a baseball bat anddenied that she hit employee Lesher's truck with a bat.However Vice President Van Kirk testified that he had seenMullinex and Kerns with baseball bats several times.Mullinex admitted that she threw a rock at the door of amoving truck leaving the plant at quitting time, and that shepassed out eggs that were thrown from the picket line, butshe did not admit throwing them herself. Considering thetotal testimony, I am not inclined to credit her denial ofhitting Lesher's truck with a baseball bat, although whetherher denial of this specific act is true or not would appear tomake little difference in view of her confessed rockthrowing at a moving vehicle.The foregoing evidenceidentifiesallthree pickets,Coffman, Kerns, and Mullinex, directly with the describedacts of picket line violence. These were not isolated orcasual acts, but part of a pattern of violent and threateningconduct against nonstrikers, designed to intimidate them tocease work, and halted only when Coffman, Kerns, andMullinex, in particular, were hailed into court on contemptcitationscharging them with violating a temporaryinjunction against such misconduct.Respondent's conduct prior and subsequent to the strikecannot be said to have afforded provocation for thismisconduct.General Counselmakes nosuch claim, butappears to argue that because no one was injured physicallyby the throwing of rocks and other missiles and theswinging of baseball bats at moving cars, or by the attempttopulla passenger out of a moving vehicle, suchmisconduct was not so serious or flagrant as to justifydenial of reinstatement to the three perpetrators of theseacts.Conversely, he would apparently concede if theirmarksmanship or lack of it was unlucky enough to havecaused an accident and physical injury this would havebeen serious and flagrant. This is not the test or the law.Activities by strikers, as here, calculated to instill fear ofphysical harm to the nonstrikers, lose the protection ofSection 7 of the Act,N. L. R. B. v. Thayer Company,213 F.2d748, 757 (C.A. 1, 1954), cert. denied 348 U.S. 883;FoodStoreEmployees v. N.L.R.B.,422 F.2d 685 (C.A.D.C.,1969).Respondent was justified in denying reinstatement toformer employees Coffman, Kerns, and Mullinex. Com-pare,Hilton International Co. d/b/a San Jeronimo HiltonHotel,187 NLRB No. 140, fn. 2 (1971).CONCLUSIONS OF LAW1.Respondent has not violated the settlement of Case6-CA-4897.On the contrary, Respondent has beenbargaining with the Union in good faith; has not delayedunreasonably in supplying wage information; has met itsobligation, to date, to reinstate applying strikers to theirformer jobs without unreasonable delay or discrimination;and was justified in denyingreinstatementto the threestrikers,Coffman, Kerns, and Mullinex, who engaged inserious picket line violence that was coercive and calculatedto instill fear of physical harm in the nonstrikers andtherefore not protected under Section 7 of the Act.2.Accordingly, the complaint in Case 6-CA-5111should be dismissed, and the action of the RegionalDirector in vacating the settlement of Case 6-CA-4897should be set aside.3.Because the bargaining under the terms of thesettlementhas not yet been completed or reached animpasse, Case 6-CA-4897 willremain inthe status it wasprior to the issuance of the complaint in Case 6-CA-5111,i.e., adjournedsine diesubject to report and motion by thepartieswarranting either dismissal upon full compliancethe plant, and later gave an affidavit in support,and appeared in the localcircuit court to testify on the subject but was not called upon because ofthe procedure worked out among counsel and the court,see discussion ofcourt orders, supra 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the settlement or reopening if there is a failure ofcompliance.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended: i2ORDER ,The complaint in Case 6-CA-5111 is dismissed,and thesettlement in Case 6-CA-4897 isreinstated.12 In the eventno exceptionsare filedas provided by Section 102 46 ofprovidedin Section102.48 of the Rulesand Regulations,be adopted by thetheRulesand Regulations of the National Labor Relations Board, theBoard and become its findings,conclusions,and order, and all objectionsfindings,conclusions, recommendations, andOrder herein shall, asthereto shall be deemed waived for all purposes.